Citation Nr: 9909522	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  97-27 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability evaluation for an 
anxiety neurosis, currently evaluated as 30 percent 
disabling.  

2.  Entitlement to an increased disability evaluation for 
prostate cancer, evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's wife



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from June 1946 to October 
1947; from September 1950 to September 1951; and from March 
1955 to July 1973.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a May 1997 rating 
decision of the Montgomery, Alabama, Regional Office (RO) 
which denied increased disability evaluations for the 
veteran's service-connected anxiety neurosis and prostatitis.  
In June 1997, the RO recharacterized the veteran's 
service-connected prostate disorder as prostate cancer and 
assigned a 10 percent evaluation for that disability.  In 
June 1997, the veteran submitted a notice of disagreement.  
In June 1997, the RO issued a statement of the case to the 
veteran and his accredited representative.  In July 1997, the 
veteran was afforded a hearing before a Department of 
Veterans Affairs (VA) hearing officer.  In September 1997, 
the veteran submitted a substantive appeal.  In April 1998, 
the RO determined that its June 1997 award of service 
connection for prostate cancer was clearly and unmistakably 
erroneous; proposed to sever service connection for that 
disability; and proposed to restore the previous award of 
service connection for prostatitis evaluated as 
noncompensable.  In June 1998, the RO increased the 
evaluation for anxiety neurosis from 10 to 30 percent; 
effectuated the proposed severance of service connection for 
prostate cancer; and restored the prior award of service 
connection for prostatitis evaluated as noncompensable.  In 
June 1998, the veteran submitted a notice of disagreement 
with the June 1998 RO decision.  The veteran has been 
represented throughout this appeal by the American Legion.  

The veteran may have submitted informal claims for service 
connection for a right foot disorder and increased 
evaluations for urticaria and frostbite residuals of the 
hands and the feet.  It appears that the RO has not had an 
opportunity to act upon the informal claims.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issues.  Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Board Member cannot have jurisdiction of 
the issues.  38 C.F.R. § 19.13 (1998).  The United States 
Court of Appeals for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issues are referred to the RO 
for appropriate action.  Black v. Brown, 10 Vet. App. 279 
(1997).  If the veteran wishes to appeal from the decision, 
he has an obligation to file a timely notice of disagreement 
and a timely substantive appeal following the issuance of the 
statement of the case.  38 C.F.R. § 20.200 (1998).  




REMAND

The veteran asserts that the record supports assignment of 
increased evaluations for his service-connected psychiatric 
and prostate disabilities.  In reviewing the claims file, the 
Board observes that the veteran has been diagnosed with both 
psychiatric disabilities and organic brain disorders.  A 
September 1996 magnetic resonance imaging study from the 
Maxwell Air Force Base medical facility conveys that the 
veteran exhibited findings consistent with right posterior 
parietal cerebrovascular accident residuals.  At a March 1997 
VA examination for compensation purposes, the veteran was 
reported to have been "declared completely disabled because 
of [his] right parietal hematoma."  The VA examiner 
commented that "because of stroke and memory problem, [the] 
patient is incompetent to handle his funds" and "his wife 
is managing his affairs."  The veteran was diagnosed with an 
organic mental disorder and right parietal hematoma 
residuals.  Contemporaneous VA neuropsychological testing 
revealed findings consistent with a not otherwise specified 
cognitive disorder, a dysthymic disorder, and right parietal 
cerebral hemorrhage residuals.  A July 1997 written statement 
from Montgomery Psychiatry & Associates indicates that the 
veteran was diagnosed with a not otherwise specified 
affective disorder and hospitalized for treatment of that 
disability in July 1997.  A July 1997 hospital summary and 
associated clinical documentation from Baptist Medical Center 
relates that the veteran was diagnosed with depression and a 
"probable bipolar disorder."  In light of the veteran's 
multiple psychiatric and neurological diagnoses and given 
that the report of the March 1997 VA examination for 
compensation purposes does not address the veteran's 
service-connected anxiety neurosis, the Board finds that an 
additional VA psychiatric evaluation would be helpful in 
resolving the issues raised by the instant appeal.  

In June 1998, the veteran submitted a timely notice of 
disagreement with the RO's severance of service connection 
for prostate cancer.  The RO has not issued a supplement 
statement of the case to the veteran and his accredited 
representative which addresses the June 1998 notice of 
disagreement.  The Board finds that this issue is 
inextricably intertwined with the certified issue of the 
veteran's entitlement to an increased evaluation for his 
service-connected prostate disability.  The Board cannot 
fairly proceed with the certified issue while there are 
outstanding matters that must be addressed.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO should schedule the veteran 
for a VA examination for compensation 
purposes which is sufficiently broad to 
accurately determine the current nature 
and severity of his service-connected 
anxiety neurosis.  All indicated tests 
and studies should be accomplished and 
the findings should be reported in 
detail.  The examination report should 
include a full psychiatric diagnostic 
assessment including a Global Assessment 
of Functioning (GAF) score on Axis V and 
an explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which 
support the score.  Any additional 
examination deemed necessary should also 
be conducted.  The claims file, including 
a copy of this REMAND, should be made 
available to the examiner for review 
prior to the examination.  The 
examination report should reflect that 
such a review was conducted.  

2.  The RO should then issue a 
supplemental statement of the case to the 
veteran and his accredited representative 
which addresses the issue of restoration 
of service connection for prostate 
cancer.  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of law.  No inference should be drawn from it 
regarding the final disposition of the veteran's claims.  



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  

- 6 -


